Citation Nr: 0313705	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the RO.  A 
notice of disagreement was received in June 2000 and the RO 
issued a statement of the case in July 2000.  A substantive 
appeal was received in August 2000.  

In September 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

REMAND

At the outset, the Board notes that the RO last considered 
the case on appeal in September 2001, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence, 
consisting of the VA treatment records dating from July 1999 
through November 2002, and the report of a May 2003 VA 
examination, has been added to the record.  However, the 
Board is unable to adjudicate the claim on appeal on the 
basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.   

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A review of claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The Board also notes that further specific actions by the RO 
are warranted.  Once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, an informal claim 
for a total disability rating based on individual 
unemployability (TDIU) is raised.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In this case, 
moreover, the record includes evidence-specifically, the May 
2003 examination report-that suggests that the veteran's 
service-connected PTSD has made him incapable of working.  
Thus, the claim for increased rating for PTSD and the TDIU 
claim are inextricably intertwined, and should be considered 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, after obtaining the veteran's 
outstanding medical treatment records, if any, the RO should 
first seek a supplemental opinion from the May 2003 examiner 
on the question of the veteran's employability, then 
adjudicate, along with the claim for an increased rating, the 
claim for a TDIU, in the first instance; for the sake of 
efficiency, the RO should readjudicate the claims in light of 
all pertinent evidence of record, particularly to include 
that added to the record since the RO's September 2001 SSOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status (to 
include the claim for a TDIU), a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
increased rating for PTSD and the claim 
for TDIU.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate 
those claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should forward the claims 
file to the VA examiner who provided the 
May 2003 opinion.  The examiner should, 
render a supplemental opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
PTSD, either alone or in concert with his 
other service-connected disabilities, 
renders him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner should also offer an opinion 
as to the approximate date the veteran 
was rendered unemployable.  The complete 
rationale for the requested opinion 
should be set forth in a printed 
(typewritten) report.  

If the examiner who offered the May 2003 
opinion is unavailable, or is not able to 
render the requested opinion without 
examining the veteran, the veteran should 
be scheduled for psychiatric examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
forwarded to the physician designated to 
examine the veteran, and the report of 
the examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical finding 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  The examiner should provide a 
response to the query posed in paragraph 
3, above.  All examination findings, 
along with the complete rationale for the 
opinion expressed, should be set forth in 
a typewritten report. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should adjudicate 
the claims for service connection for a 
rating in excess of 30 percent for PTSD, 
and for a TDIU, in light of all pertinent 
evidence (particularly to include all that 
added to the record since the September 
2001 SSOC) and legal authority.  

7.  If the claim for TDIU is denied, the 
RO must furnish to the veteran and his 
representative notice of the denial and 
of the veteran's appellate rights.  The 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (an 
NOD, and, after issuance of an SOC, a 
substantive appeal) must be filed.  While 
the RO must furnish the veteran the 
appropriate time period in which to so, 
the veteran should perfect an appeal of 
the claim for entitlement to a TDIU, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

8.  If the claim for a rating for a 
rating in excess of 30 percent for PTSD 
(and/or any other issue for which a 
timely appeal has been perfected) the RO 
must issue to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include citation to and discussion of 
VCAA laws and regulations, and clear 
reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




